Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Boshnik on 02/17/21.
The application has been amended as follows: 
Claims 9-11 have been canceled.
In claim 1, line 5 the new recitation –at any time—has been inserted after “players” and before “during”.
In claim 1, line 6 the new recitation –by adding scores that would be attained by knocking down all pins with no missed pins in subsequent bowling rolls—has been inserted after “alley” and before “, comparing”.
In claim 1, line 7 the new recitation –middle rankings at any time during the game based on the calculated maximum possible scores for each player, and the—has been inserted after “displaying” and before “score” first occurrence.
In claim 2, line 5 the new recitation –at any time—has been inserted after “players” and before “during”.

In claim 2, line 6 the word “in” has been deleted, and in its place the new recitation –of each player to form—has been inserted.
In claim 2, line 7 the new recitation –maximum possible—has been inserted after “with” and before “score”.
In claim 2, line 7 the new word –displaying—has been inserted after “and” and before “rankings”.
In claim 2, line 7 the new recitation –on the ranking list—has been inserted after “rankings” and before “in”.
In claim 2, line 9 the new recitation –on the ranking list—has been inserted after “rankings” and before “and”.
In claim 3, line 5 the new recitation –at any time—has been inserted after “player” and before “during”.
In claim 3, line 6 the new recitation –having a plurality of bowling lanes by adding scores that would be attained by knocking down all pins with no missed pins in subsequent bowling rolls—has been inserted after “alley” and before “, and”.
In claim 3, line 6 the new word –said—has been inserted after “each”.
In claim 3, line 9 the new word –ranked—has been inserted after “displays of” and before “bowler’s”.
In claim 3, line 9 the new word –the—has been inserted after “above” and before “lanes”.

Reasons for Allowance

None of the cited references alone or in combination teach the claimed “the processor performs processes of:  calculating maximum possible scores of players at any time during a game when performing a bowling game in a bowling alley by adding scores that would be attained by knocking down all pins with no missed pins in subsequent bowling rolls, comparing the calculated maximum possible scores with those of other players, and displaying middle rankings at any time during the game based on the calculated maximum possible scores for each player, and the score differences therebetween” as recited in claim 1.
None of the cited references alone or in combination teach the claimed “the processor performs processes of:  calculating maximum possible scores for players at any time during a game when performing a bowling game in a bowling alley by adding scores that would be attained by knocking down all pins with no missed pins in subsequent bowling rolls, and displaying the calculated maximum possible scores of each player to form a ranking list with maximum possible score differences between the players and displaying rankings on the ranking list in the middle of the game” as recited in claim 2.
None of the cited references alone or in combination teach the claimed “the processor performs processes of:  calculating maximum possible scores for each player at any time during a game when performing a bowling game in a bowling alley having a plurality of bowling lanes by adding scores that would be attained by knocking down all pins with no missed pins in subsequent bowling rolls, and displaying players of a top ranking for each said lane together  with rankings in order from a top based on the calculated maximum possible scores; and alternately moving displays of ranked bowlers on monitor screens above the lanes of the bowlers at every roll” as recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl